Citation Nr: 0417361	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  00-21 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1954 to August 
1957 and from April 1959 to March 1968.  He died in August 
1998.  The appellant is the veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The case was previously before the Board in July 2003, when 
the Board denied entitlement to DIC pursuant to 38 U.S.C.A. § 
1151.  The appellant appealed that decision to the U. S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
joint motion by the parties, in a December 2003 Order, the 
Court vacated the Board decision and remanded the case to the 
Board.  By letter dated in February 2004, the RO advised the 
appellant and her representative that there was additional 
time in which to supplement the evidence and argument before 
the Board.  The May 2004 response from the appellant's 
representative has been associated with the claims folder.  
The case is again ready for appellate consideration.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact the 
appellant if further action is required on her part.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (regulations promulgated to 
implement the statutory changes).  Among other things, the 
VCAA expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, the VCAA provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

As discussed in the joint motion to the Court, review of the 
claims folder fails to reveal notice from the RO to the 
appellant that complies with VCAA requirements.  The RO sent 
the appellant a VCAA letter in March 2001 and included the 
text of the relevant portions of the VCAA in its February 
2002 supplemental statement of the case.  However, there is 
no document that explains to the appellant the evidence 
needed to substantiate her claim for DIC pursuant to the 
provisions of 38 U.S.C.A. § 1151 or explains which portion of 
evidence needed to substantiate the claim, if any, the 
appellant has the responsibility to provide, and which 
portion of the evidence, if any, VA is obligated to obtain or 
will attempt to obtain on the appellant's behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The RO must notify the appellant and her 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim for DIC pursuant 
to the provisions of 38 U.S.C.A. § 1151, 
and of what information or evidence the 
appellant should provide and what 
information or evidence VA will attempt 
to obtain on the appellant's behalf.  The 
notice must comply with 38 U.S.C.A. 
§ 5103(a), Quartuccio v. Principi, 
Charles v. Principi, and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


